Case 1:18-mc-g1490-PBS Document 1 Filed 10/2&(18 Page 1 of 10

R A N D A Z Z A M°‘§;s::'::::r:‘;,stii“isf:¢
LEeALeRouP

 

26 October 2018
Via US Mai|

Robert lvl. Farrell, Clerl< of Court

U.S. District Court, District of Massachusetts

i Courthouse Way .
Boston, Massachusetts 022i0 s

Re: Notice of Dr'scr`pir'ncrry Actr'on | Aftorney Marc J. Randazzcr

Dear C|erl< Farrell:

l am an attorney admitted to practice before the bar of the U.S. Distn'ct Court for the Distrfci
of Massachusetts who resides in Nevado.

Pursuant to L.R. 83.5.6(b), l am promptly notifying you of an Order Approving Conditional
Guilty Plea Agreement entered by the Nevada Supreme Court in re: Marc J. Randazza,
Bar No. i2265, No. 76453 (Nev. Oct. iO, 2018]. The Order disciplines me through a
probation with stayed/deferred suspension With the suspension to be entered only if | fail
to meet the conditions of probation Under Rule 83.6.9(d). it is my understanding that any
reciprocal proceedings or discipline in this Court would similarly be deferred.

The Order arises from a negotiated agreement between me and the Southern Nevacla
Disciplinary Boarc|. The stipulated facts forming the basis of the discipline are as set forth
in the enclosed Conditiona| Guiity Plea in Exchange for a Stated_ form of Discip|ine in State
Bar of Nevada v. Marc .l. Randazza, Case No. OBCi5-0747 (State Bar of Nev., S. Nev.
Discip|inary Bd., Jun 5, 20i8).

l am admitted to practice in Massachusetts, Florida, Nevada, Arizona, and California.
A current list of my state and federal court admissions is attached. l am also admitted pro

hac vice in the U.S. District Court for the District of Montana. |'have no prior disciplinary
history in any jurisdiction

Thanl< you for your attention to this matter.

Sihcerely,

.-? 1
Marc J. Randazza

encl: Order from Nevada Supreme Court

 

2764 Lal<e Sahara Drive, Suite 109, Las Vegas, Nevada 89] i7
mjr@randazza.cam | 702.420.200i

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:18-mc-9i490-PBS Document 1 Filed 10/2§£18 Page 2 of 10

 

CttseNo.: 011€15_0747 JUN 05 2018
sTATE BAR 01= NEvADA
BY' W““®' '

ns r\‘~» 1 tr ; »
Sl A l is BAR ()l‘ i\l.\ Ai)A OFFICE OFBARCOuNSEL

S()U'I`I'IERN Nl§\’Al)A l)lSCIl’LIN/\RY BOARD

STJ\TE. BAR OF Nl:`.\’/\|)/\.

Contpiainant.

CON|)I'!`IONAL GUILT\’ PLIM_

IN EXC]~}ANGE FOR A STATED
l\`ORM OF l)iSCIPLlNE

\'S.
ileRC J. RANDAZZ/-\. l.".SQ.,

:\'evada Bar t\'o. 012265,
Respondent.

w`_¢vv`/V~_rvvvv

 

 

 

Marc .i. Randa'/.'/.a ("Respomlent"). Bar No. 0|?.265 hereby tendch to Assistant Bar
Couttscl for the State Bar ol`Ne\'ada a Conditiona| Gttilty Plea (“l’lea") pursuant to Suprcmc Court
Rttle ("SCR") 113( l) and agrees to the imposition ol` the following Statcd Form ol` Disciplinc in
the abo\-'e-captioned eases.

l.
COt\‘l)l'l`IOi\‘.»\L CUlLT\" i’LI£A

'l`hrottg__'h the instant l’lea, Rcspondent agrees and admits as |`oilows:

i. l{espondent is now and at all times since january 6. 2012 was a licensed attorney in
thc State ot`Ne\-'ada.

2. '|`hc State Bar liled a Forntal Comp|aint on the above referenced case on january
25_. 20i6. 'i`hercal'tet'. the Statc Bar |'llcd an Amended Complaint on Deccmbcr 16. 2016.
Respundcnt l't|ed various i\'lotions to l)i.~a'niss the /\mendcd Complainl and then ultimately l`tled a
Veriticd Rcsponse to the Amencled Comp|aint on ()ctol)er 23_. '.ZUl 7.

3. la accordance with the Stipttlation ol` l~`aets herein l¢.espondettt pleads guilty and

admits that he violated Rttles ol`l’rol`cssional Condut:t ("Ri’C") as l`ollows:

san Ext-t 1, Pe.ooo1

 

CDN`|OU'|A¢A$N-\

MNN NN_\_L_\_»._\_\-sad_s
Ul-hb\§-\QOQNOU'|AON-\O

 

 

Case 1:18-mc78'§490-PBS Document 1 Filed 10/281‘18 Page 3 of 10

Il.
STlPULATlON OF FACTS

 

The facts stipulated to and agreed upon between Rcspondent and the State Bar ofNevada in
support of this conditional plea are ns follows:

l. Respondent is now a licensed attorney in the states ofNevada, California, Florida,
Arizona, and Massachusctts. Respondent became licensed in thc Statc of Nevada on or about
January 6, 2012 and has been assigned Bar No. 12265.

2. ln or about .Iune 2009, Respondent entered into an agreement with Bxcelsior Media
Corp (“Excelsior") which provided, among other things, that Rcspondcnt would become in-house
general corporate counsel l`or Excelsior (“Legal Serviccs Agrcement"). The Legal Servioes
Agreement did not prohibit Respondent from also maintaining a private legal practice to provide
legal services to clients other titan Excelsior.

3. At the time the I.,egal Services Agreement was entered into, Excelsior was
headquartered in Calif'omia and Respondent was licensed to practice law in the State of l~`lorida.
For a period of time following execution of the Legal Serviccs Agrccmcnt, Respondent relocated
to Calit'ornia, obtained admission to the Statc Bar of Calif`ornia, and maintained his primary office
to perform legal work for Excelsior in Califomia.

4. At the time the Legal Serviccs Agreement was entered into, Excelsior had a
subsidiary or affiliate called Liberty Media Holdings, LLC (“Liberty"). Liberty was engaged in
the business of production and distribution ol` pomography. Afler entering into the Legal Services
Agreement, Respondent provided legal services to both Bxcelsior and Liberty, although no

separate agreement was entered into by and between Liberty and Respondent.
5. ln or about [»`ebruary 201 l, Excelslor relocated its corporate headquarters to Las
chas, Nevada. In or about June 201 l, Rcspondent relocated to l..as Vegas, Nevada and continued

working as general corporate counsel for Excelsior. Prior to .iune 2011, Respondent was not

SBN EX|'I 1, FG.0002

 

@Q`IOU|-LWN-*

NN_\._\_\_L_`_;_\_;_\_;
B-*QO¢D"|G|U!AUN-AO

23
24
25

 

 

Case 1:18-mc-,Qii490-PBS Document 1 Filed 10/23£18 Page 4 of 10

engaged in the practice of law in the State of chada in any capacity, except to the extent such
was in his capacity as a member of the bar of the U.S. District Court for the District of Nevada.

6. At the direction of Exeelsior, Respondent pursued violations of Liberty‘s
intellectual property rights by third parties through his separate law linn.

7. On or about June 20, 20l2, Respondent, on behalf ol' Liberty, filed a lawsuit in US
District Court, District of Nevada against FI" Magnat Limitcd dib/a Oron.com (“Oron”) for alleged
violations of Liberty's intellectual property. Sec Case No. 2:12-cv-01057-GMN-RJJ (hereinatler
“Oron Litigation").

8. On or about June 2l, 2012, Respondent obtained an injunction in the Oron
Litigation li'eezing certain accounts and funds belonging to Oron.

9. On July l, 20|2. Respondcnt and attorneys for Oron signed a letter memorializing
settlement terms in regards to the Oron Litigtttion and a similar ease between the two parties in
Hong Kong (hereinal`ter "Settletnent Letter"l. )\n essential part ol` the Settlcment Letter was that
Oron would pay Libcrty the sum ol’$550,000 with said sum payable to Respondcnt's Attorney-
Client 'l`rust Account.

10. A dispute arose alter the Scttlement l.etter was signed. On behalf of Liberty.
Respondent liled a Motion to Enforee Settletnent.

ll. By Order dated August 7, 2012, the United Statcs District Court found that the
Settlement Letter constituted an enforceable contract as there was a “meeting of the minds as to all
material terms on July 5, 2012." A Judgntcnt was entered in the docket ol` the above-entitled
Court in litvor ol` Liberty ns .ludgment Creditnr and against Oron as .ludgntent Debtor for
5550,000.00.

l2. By Order dated August 2l, 2012. the United States District Court ordered l’ayPal,
lnc., to transfer funds belonging to Oron to satisfy the Judgrnent by paying 5550,000.00 to the

trust account of Randazza chal Group.

san Ext-l 1, ic.oooa

 

Ow`|O¢RACBN-¢¥

NN _s_\_\_n_\..\._ad._\...\
U.>ooki'ggcooo-to>mz>wredo

 

 

Case 1:18-mc-,Qi`490-PBS Document 1 Filed 10/29£18 Page 5 of 10

13. Between August 7, 2012 and August 13, 2012, Respondent and Oron continued
discussions regarding reducing the terms of the Settlement Letter and the Judgment into a more
definitive written agreement although the District Court had already enforced the settlement and
reduced the $550,000.00 settlement amount (“Settlement Amount") to judgment (“Post-Judgment
Discussions").

14. During the Post-Judgment Discussions, Oron informed Rcspondent that it wanted
to enter into an agreement to retain Respondent for bona tide legal services, which would have the
practical effect of potentially conflicting off Respondent from ever representing a client in
litigation against Oron in the future.

15. Subject to the agreement of Liberty and Liberty’s execution of a written agreement,
Respondent negotiated a separate agreement with Oron whereby $75,000 of Oron's frozen funds
would be released to Oron's counsel with the understanding, but no guarantee, that such funds
would be used to retain Respondent as counsel for Oron for the payment of $75,000, which would
have the practical effect of potentially conflicting Respondent off any future litigation against
Oron (“Post-Judgment Agreement").

16. On or about August 13, 2012, Rcspendent informed Liberty of the proposed Post-
Judgment Agreement by presenting a copy thereof to Liberty’s CEO Jason Gibson for his review,
approval and signature. The Post-Judgment Agreement encompassed the payment of the
$550,000 Settlement Atnount and ludgment by Oron to Liberty as well as the release of 575,000
ol` Oron's frozen funds to Oron's counscl.

l7. On or about August 13, 2012, Respondent and .Iason Gibson discuswd the
proposed unfrcezing of$75,000 of Oron's funds. Jason Gibson expressed concerns to Respondent
about the disposition of that $75,000 and did not consent to such unfreezing.

18. As a result of the August 13, 2012 discussion between Jason Gibson and

Respondent, the Post-Judgment Agreemcnt was not executed. Oron's frozen funds were not

sort Exl-t 1, #6.0004

 

¢DN`IOU'|AGN_\

N_a_\.a_a_a._aa_a_\d

 

 

Case 1:18-mc?91490-PBS Document 1 Filed 10/;9.(18 Page 6 of 10

released, Respondent did not receive a $75,000 payment, and Respondent did not become counsel
for Oron which might have conflicted him ol"f ii'om opposing Oron in future litigation.

19. la response to the District Court’s Order dated August 21, 2012, PayPal transferred
$550,000 of Oron's funds to pay the $550,000 Scttlement Amount and Judgment in favor of
Liberty. A ii,rll and proper accounting of those funds has occurred with Liberty receiving its
appropriate sltare.

20. During August of 2012, Respondent and Jason Gibson also discussed pursuing
further litigation on behalf of Liberty against Oron and/or its affiliates or related parties in
overseas jurisdictions Respondent estimated additional litigation costs and expenses (not to
include attomey’s fees) in an amount approximating $50,000. Mr. Gibson informed Respondent
that Liberty was prepared to advance $25,000 for additional costs and expenses if Respondent
would advance the other hall’. Responclent informed Mr. Gibson that he would personally advance
the additional required $25,000. To memorialize the S25,000 as an advancement of costs and
expenses, Respondent requested Liberty execute a promissory note to that effect.

21. On or about August 2|. 20i2, pursuant to Rcspondcnt’s advancement to Liberty ol'
the $25,000, Mr. Gibson signed a promissory note on Liberty’s behalf noting the terms of
repayment

22. Respondent did not advise Liberty, in writing, of its right to seek the advice of
independent counsel with regards to the promissory note.

23. Respondcnt’s employment by Excelsior ceased on or about August 29, 2012 after
he indicated a likely need to withdraw from representing Liberty. Respondent and Excelsior
dispute whether Respondent resigned or was terminated by Exeelsior.

24. RPC 5.6 reads, in part, that “[a] lawyer shall not participate in offering or making
[a]n agreement in which a restriction on the lawyer’s right to practice is part of the settlement

of a client controversy.” As part of the negotiations culminating in the drafting of the proposed

SBN EXH 1, FG.UDOS

 

C°Q`ICDU|AON-i

NN.-t...\_.\_ad_\_\_a._ad
-\OOQ`|O)UIAGN-\Q

Bid

24
25

 

 

Case 1:18-mc)&1490-PBS Document 1 Filed 10/,29(18 Page 7 of 10

Post-ludgrnent Agreement to which Liberty was a proposed party and signatory, Rcspcndent '
offered to enter into an agreement which would have the likely effect of restricting Respondent’s
right to practice law.

25. RPC l.8(a) mandates that “a lawyer shall not enter into a business transaction with
a client or knowingly acquire an ownership, possessory security or other pecuniary interest
adverse to a client unless: (l) the transaction and terms on which the lawyer acquires the interest
are fair and reasonable to the client and are fully disclosed and transmitted in writing in a manner
that can be reasonably understood by the client, and(b) the client is advised in writing of the
desirability of seeking and is given a reasonable opportunity to seek the advice of independent
legal counsel on the transaction." Respondent did not advise Liberly, in writing, of the desirability
or advisability of seeking the advice of independent legal counsel on the fairness of the $25,000
advance or give Liberty the reasonable opportunity to seek the advice of independent counsel
before accepting the advance and signing thc promissory note.

A_GG_BAW.L€M_IMB‘_M_T|QE
l. Pursuant to SCR 102.5(1) (Aggravation and mitigation), the Parties considered the

following aggravating factors in considering the discipline to be imposed:

(i) Substantial experience in the practice of law.
2. Pursuant to SCR 102.5(2) (Aggravation and mitigation), the Partics considered the
following mitigating factors in considering the discipline to be imposed:
(a) Absencc ol° prior disciplinary rccord;
(e) l'~`ull and free disclosure to disciplinary authority or cooperative attitude toward

proceeding including Rcspondenl‘s self-reporting of the results of an arbitration

proceeding which reopened this matter after the initial complaint had been closed;

SBN EXH 1, PG.¢)OOS

 

O@NQCh-LGN-\

_\...a._.\.a....\..\_a..a._\._s

Case 1:18-mc,£1490-PBS Document 1 Filed 10/)29(18 Page 8 of 10

(i) l)elay in disciplinary proceedings recognizing that all allegations relate to
alleged conduct occurring almost 6 and 7 years prior to this Conditional Guilty Plea

with no further complaints filed with the bar subsequent to that time.

Ill.
§TATED FORM OF DlSCIPLINE

Based upon the above and forcgoing, the Parties agree to recommend attorney discipline

subject to the following conditions:

l. The Rcspondent agrees to accept a term of suspension of 12 months, with the
suspension staycd; said suspension is to begin on the date of the Nevada Supreme Court's Order
approving the conditional guilty plea in this matter.

2. The Respondent will be placed on an eighteen-month tenn of probation, said
probation to begin on the date of the Nevada Supreme Court's order approving the conditional
guilty plea in this matter.

3. The Respondcnt will “stay out of trouble“ during his tenn of probation, meaning
that he will have no new grievance arising out of conduct post-dating the date of this Conditional
Guilty Plea resulting in the imposition of actual discipline (a Letter of Reprimand or above- SCR
102) against him during his term of probation.

4. The R.espondent will successfully complete twenty hours ol` Continuing Legal
Education (“CLE"), in addition to his normal CLE requirements during his term of
probation. ’l`he twenty CLE hours will all be ethics credits, cannot be used as credit against any
other CLE requirements and will be reported to the Statc Bar of Nevada.

5. 'l'he Respondent will seek the advice and approval of an independent and
unaffiliated ethics attorney in the relevant jurisdiction before obtaining any conflicts of interest

waivers during the probationary period.

 

 

SBN EXl'l 1, liG-OOO?

 

(DG`IO)U'|AO$N-\

N...\a_\..a..a_\_\_a_\..a

 

Case 1:18-mc,-,Q1490-PBS Document 1 Filed 10/;2£`18 Page 9 of 10

6. The Respondent agrees to pay SCR 120(1) fees in the amount of$2,500.00, and to
pay the actual costs of the disciplinary proceeding. That amount is to be paid in full within thirty
days of receipt of a billing from the State Bar.

7. If any of these tenns is violated by the Respondent, it will be grounds for the State

Bar to seek to impose the stayed portion of the suspension.

IV.
CONDITIONAL AGREEMENT BY Tl-IE STATE BAR

 

Conditional to approval by the Nevada Supreme Court of the instant Plea, the State Bar
agrees to:

l. Dismiss all remaining allegations of violations of Rules, with prejudice.

vl
APPROVAL OF RESPONDENT

 

Having read the Plea and being satisiied with it, the same is hereby approved by
Respondent.
Respondent acknowledges that he has lrsd the opportunity to discuss this Plea with counsel

of his choosing. Respondent fully understands the terms and conditions set forth herein and enters

into this Plea freely and voluntarily.

     

c . Randazaa

Neva a BarNo. 0 2 5
clo Dominic Gentile. Esq.

410 South Rampart Boulcvard, Suitc 420
Las Vegas, NV 89145

 

sBN Ext-l 1, Fe.oooa

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

CaSe 1:18-mc-,9il4190-PBS Document 1 Filed 10/2/9£18 Page 10 of 10

\’.
Al’l’l{()\'.»\L ()I" B.-\R C()UNSEL

lla\'ing read the Plea tendered h_v Respondent and being satisfied with the contents llter'ein,
l hereby approve and recommend the Plea |`or approval by the l"orrnal |~learing Panel.

DA'I`ED this day ol` ivlny~. 2018.
time
S'|`/\'l`E BAR OF NEVAD.¢\
Janeen V. lsaacson. ,/\eting Bar Counscl

B.\'= _W~/
t\'latthew Carlyon

Assistant Bar Counsel

Ne\'ada Bar No. l27 12

3100 W. Charleston Blvd., Suite |00
l.as Vc_uas. Nc\'ada, 89102

 

SBN EXH 1, PG.OODQ

 

